Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered October 14, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived his right to contest his adjudication as a second felony offender (see, People v Jackson, 151 AD2d 781; People v Stephens, 193 AD2d 1087). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.